Exhibit 10.1

EXECUTIVE CHANGE OF CONTROL AGREEMENT

THIS EXECUTIVE CHANGE OF CONTROL AGREEMENT (this “Agreement”) is entered into as
of [date] (the “Effective Date”), by and between Atwood Oceanics, Inc., a Texas
corporation (the “Company”), and [name] (the “Executive”). The parties agree as
follows:

ARTICLE 1

PURPOSE AND TERM

1.1 Purpose. The Executive is currently an employee of the Company. The Company
has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control of the Company. Furthermore, the Company has determined that it is
imperative (i) to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control, (ii) to encourage the Executive’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change of Control, and (iii) to provide the Executive with compensation
and benefits arrangements upon a Change of Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations. In order to accomplish
these objectives, and in consideration of the mutual covenants and agreements
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby enter into this Agreement.

1.2 Term. This Agreement shall be effective as of the Effective Date, and shall
remain in effect until the third anniversary of any written notice of
termination of the Agreement provided to the Executive by the Company or, if
earlier, the Executive’s termination of employment for any reason prior to a
Change of Control (the “Term”). Notwithstanding the foregoing, if a Change of
Control occurs during the Term, the Term shall end on the later of (i) the date
that is two (2) years after the occurrence of the Change of Control, or (ii) the
satisfaction of all obligations of the Company arising under this Agreement as a
result of the Change of Control.

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
meanings:

2.1 Annual Salary. For purposes of this Agreement, “Annual Salary” shall mean
the annual rate of the Executive’s salary applicable as of the Date of
Termination or, if higher, the annual rate of the Executive’s salary applicable
immediately prior to the Change of Control of the Company.

2.2 Board. For purposes of this Agreement, “Board” shall mean the board of
directors of the Company.



--------------------------------------------------------------------------------

2.3 Cause. For purposes of this Agreement, “Cause” shall mean: (i) a material
breach by the Executive of the duties, obligations and responsibilities of
Executive’s position with the Company (other than as a result of incapacity due
to physical or mental illness) which is demonstrably willful and deliberate on
the Executive’s part, which is committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company and which is not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such breach, or (ii) the conviction of the Executive of a
felony involving moral turpitude.

2.4 Code. For purposes of this Agreement, “Code” shall mean the Internal Revenue
Code of 1986, as amended.

2.5 Change of Control. For purposes of this Agreement, a “Change of Control”
means each of the following:

(a) the acquisition after the Effective Date by any “person” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
combined voting power of the then outstanding capital stock of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, (iv) any acquisition approved by at
least a majority of the members of the Incumbent Board (as such term is
hereinafter defined) either prior to such acquisition or within five business
days after the Company has notice of such acquisition, provided that, after such
acquisition, such Person does not beneficial own more than 50% of the combined
voting power of the Outstanding Company Voting Securities, or (v) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (c) of this Section 2.5;

(b) the first day on which individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election or appointment, or
whose nomination for election by the Company’s shareholders, was approved by at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for purposes of this definition, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

2



--------------------------------------------------------------------------------

(c) the consummation of (x) a reorganization, share exchange or merger involving
the Company or (y) a sale of all or substantially all of the assets of the
Company and its subsidiaries taken as a whole (other than by way of
reorganization, share exchange or merger) to any Person other than a subsidiary
of the Company (a transaction referred to in clause (x) or (y) is referred to as
a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding capital stock entitled to vote generally in the
election of directors (or comparable governing persons) of the Company or an
entity that, as a result of such Business Combination, owns, directly or
indirectly through one or more wholly owned subsidiaries, the Company or all or
substantially all of its assets (the “Resulting Entity”; such capital stock is
referred to as the “Outstanding Successor Voting Securities”), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or the
Resulting Entity and excluding any Person that beneficially owns 20% or more of
the combined voting power of the Outstanding Company Voting Securities prior to
such Business Combination, provided that such Person’s percentage ownership of
the combined voting power of the Outstanding Successor Voting Securities does
not increase as a result of such Business Combination) will beneficially own,
directly or indirectly, 20% or more of the combined voting power of the then
Outstanding Successor Voting Securities, and (C) at least a majority of the
members of the board of directors (or comparable governing body) of the
Resulting Entity were members of the Incumbent Board immediately prior to
consummation of such Business Combination; or

(d) the adoption of a plan relating to the complete liquidation or dissolution
of the Company.

2.6 Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company for Cause,
the date of receipt of the notice of termination or any later date specified
therein within thirty (30) days of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Executive for Good Reason, the
effective date of such termination pursuant to Section 2.8, (iii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (iv) if the Executive voluntarily resigns other than for Good
Reason pursuant to Section 2.8, the date on which the Executive notifies the
Company of such resignation, (v) if the Executive’s employment is terminated by
reason of death, the date of death of the Executive, or (vi) if the Executive’s
employment is terminated by the Company due to Disability, the date thirty
(30) days after the Company’s written notice to the Executive.

2.7 Disability. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company on a
full-time basis for 180 consecutive days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).

 

3



--------------------------------------------------------------------------------

2.8 Good Reason. For purposes of this Agreement, “Good Reason” shall mean any of
the following occurring on or after the Change of Control, (i) the assignment to
the Executive of any duties inconsistent in any respect with the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
in each case when compared to the Executive’s position, authority, duties or
responsibilities immediately prior to the Change of Control; (ii) any failure by
the Company to provide the Executive with the compensation and/or benefits to
which Executive is entitled during employment with the Company, which
compensation and/or benefits shall not be less, in the aggregate, than the
Executive’s compensation and/or benefits prior to the Change of Control;
(iii) the Company’s requiring the Executive to be based at any office or
location outside the Greater Houston Statistical Metropolitan Area without the
Executive’s consent and reasonable compensation for relocation expenses;
(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or (v) any failure by
the Company to comply with and satisfy Section 7.6 hereof, provided that such
successor has received at least ten days, prior written notice from the Company
or the Executive of the requirements of Section 7.6 hereof. Executive’s
termination shall not be considered for “Good Reason” unless Executive’s
termination of employment occurs within twenty-four (24) months after the first
occurrence of the facts constituting Good Reason, Executive gave the Company
detailed written notice of such facts within 90 days after their first
occurrence, and the Company failed to cure such Good Reason within 30 days after
it received such detailed written notice. For purposes of this Section 2.8, any
good faith determination of “Good Reason” made by the Executive shall be
conclusive.

2.9 Target Annual Bonus. For purposes of this Agreement, “Target Annual Bonus”
shall mean the greater of (1) Executive’s target annual cash bonus opportunity,
determined by the Board in its sole discretion, for the fiscal year in which the
Date of Termination occurs or, if no target annual bonus has been established
for the fiscal year in which the Date of Termination occurs, the target annual
bonus for the preceding fiscal year or (2) Executive’s target annual cash bonus
for the fiscal year in which the Change of Control of the Company occurs.

ARTICLE 3

TERMINATION AFTER CHANGE OF CONTROL

3.1 Termination Upon Death. If the Executive’s employment with the Company
terminates due to death within twenty-four (24) months following a Change of
Control of the Company, this Agreement shall terminate; provided, however, that
in any such event, the Company shall pay to the Executive’s estate (i) in a lump
sum within thirty (30) days of the Date of Termination, any portion of the
Annual Salary and accrued but unused vacation that shall have been earned by the
Executive prior to the termination but not yet paid; (ii) in lump sum on the
sixtieth (60th) day after the Date of Termination, an amount equal to the
product of the Executive’s Target Annual Bonus and a fraction, the numerator of
which is the lesser of the number of days the Executive has been an employee of
the Company or its affiliates during the fiscal year in which the Date of
Termination occurs or the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365; (iii) any benefits
that have vested in the Executive as of the Date of Termination as a result of
the Executive’s participation in any of the Company’s benefit plans; and
(iv) any expenses with respect to which the Executive is entitled to
reimbursement (collectively, the “Accrued Amounts”). In addition, Executive’s
spouse and family, as applicable, shall be eligible for the Welfare Continuation
Benefit described in Section 3.3(b) below.

 

4



--------------------------------------------------------------------------------

3.2 Termination With Cause. The Company has the right, at any time, subject to
all of the provisions hereof, exercisable by serving notice, effective on or
after the date of service of such notice as specified therein, to terminate the
Executive’s employment under this Agreement and discharge the Executive with
Cause. If such right is exercised, the Company’s obligation to the Executive
shall be limited solely to (i) the payment of any portion of the Annual Salary
that shall have been earned by the Executive prior to the termination but not
yet paid in a lump sum within thirty (30) days of the Date of Termination and
(ii) any benefits that have vested in the Executive as of the Date of
Termination as a result of the Executive’s participation in any of the Company’s
benefit plans.

3.3 Termination by the Executive for Good Reason or by the Company Without
Cause. The Company has the right, at any time, subject to all of the provisions
hereof, exercisable by serving notice, effective on or after the date of service
of such notice as specified therein, to terminate the Executive’s employment
under this Agreement and discharge the Executive without Cause. If the Company
terminates the Executive’s employment without Cause or the Executive terminates
the Executive’s employment for Good Reason, provided that the foregoing
terminations occur within twenty-four (24) months after a Change of Control of
the Company (a “Qualifying Termination”), then the Company’s obligation to the
Executive shall be limited solely to the following:

(a) Severance Payments. The Company shall pay the Executive:

(i) the Accrued Amounts (payable at the same time and in the same manner as set
forth in Section 3.1); and

(ii) in lump sum on the sixtieth (60th) day after the Date of Termination, an
amount equal to [applicable multiple] times the sum of (1) the Executive’s
Annual Salary, plus (2) the Executive’s Target Annual Bonus.

(b) Extension of Medical Benefits. The Company shall provide to Executive and/or
Executive’s spouse and family, as the case may be, continued participation in
the welfare benefit plans, policies and programs in which Executive and/or
Executive’s spouse or family, as the case may be, participated in immediately
prior to the Date of Termination, but not less benefits, in the aggregate, than
Executive and/or Executive’s spouse and family received immediately prior to the
Change of Control, as if Executive’s employment had not terminated and at no
cost to the Executive (the “Welfare Continuation Benefit”). The Welfare
Continuation Benefit shall be provided for the period beginning on the Date of
Termination and ending on the date that is twenty-four (24) months after the
Date of Termination; provided, however, that during the period of the first six
(6) months following Executive’s Separation from Service (as defined in
Section 7.1(a), except in the case of health plan premiums or other medical
benefits the payment of which would generally constitute deductible medical
expenses under Section 213 of the Code, the Executive’s receipt of such benefits
and coverages shall be at the Executive’s cost, paid to the Company by the
Executive monthly in cash, and the Company shall reimburse the total amount of
such cost paid by the Executive to him in a single cash payment as soon as
administratively feasible following the end of such six-month period.

 

5



--------------------------------------------------------------------------------

(c) Option Exercise. Any stock options held by the Executive as of the Change of
Control of the Company that remain outstanding as of the Date of Termination may
thereafter be exercised until the later of (A) the last date on which such stock
options would be exercisable in the absence of this Section 3.3(c) or B the
first anniversary of the Date of Termination. Notwithstanding the preceding
sentence, in no event will any stock options remain exercisable later than the
earlier of (i) the original expiration date of such stock options or (ii) the
tenth anniversary of the original grant date for such stock options.

3.4 Termination by the Executive. Upon any termination of this Agreement by the
Executive, except such termination as is deemed to be a Qualifying Termination
under this Agreement, the Company’s obligation to the Executive shall be limited
solely to the payment of the Accrued Amounts (at the same time and in the same
manner as set forth in Section 3.1).

3.5 Termination upon Disability. If the Executive’s employment is terminated due
to Disability and within twenty-four (24) months after a Change of Control of
the Company, the Company’s obligation to the Executive shall be limited solely
to the payment of the Accrued Amounts (at the same time and in the same manner
as set forth in Section 3.1) and provision of the Welfare Continuation Benefit.

ARTICLE 4

PARACHUTE PAYMENTS

4.1 Parachute Payments. It is the objective of this Agreement to maximize the
Executive’s Net After-Tax Benefit (as defined herein) if payments or benefits
provided under this Agreement are subject to excise tax under Section 4999 of
Code. Therefore, in the event it is determined that any payment or benefit by
the Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, including, by example and not by way of limitation, acceleration by
the Company or otherwise of the date of vesting or payment or rate of payment
under any plan, program or arrangement of the Company, would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Company shall first make a calculation under which such payments or benefits
provided to the Executive under this Agreement are reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code (the “4999 Limit”). The Company shall then compare
(x) the Executive’s Net After-Tax Benefit assuming application of the 4999 Limit
with (y) the Executive’s Net After-Tax Benefit without the application of the
4999 Limit and the Executive shall be entitled to the greater of (x) or (y).
“Net After-Tax Benefit” shall mean the sum of (i) all payments and benefits
which the Executive receives or is then entitled to receive from the Company,
less (ii) the amount of federal income taxes payable with respect to the
payments and benefits described in (i) above calculated at the maximum

 

6



--------------------------------------------------------------------------------

marginal income tax rate for each year in which such payments and benefits shall
be paid to the Executive (based upon the rate for such year as set forth in the
Code at the time of the first payment of the foregoing), less (iii) the amount
of excise taxes imposed with respect to the payments and benefits described in
(i) above by Section 4999 of the Code. The determination of whether a payment or
benefit constitutes an excess parachute payment shall be made by tax counsel
selected by the Company and reasonably acceptable to the Executive. The costs of
obtaining this determination shall be borne by the Company.

ARTICLE 5

CONFIDENTIALITY

5.1 Confidentiality. The Executive shall at all times hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 5.1 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

ARTICLE 6

INSURANCE

6.1 Insurance. The Company shall secure and maintain Director’s and Officer’s
liability insurance covering Executive. The Company may, from time to time,
apply for and take out, in its own name and at its own expense, naming itself or
one or more of its affiliates as the designated beneficiary (which it may change
from time to time), policies for life, health, accident, disability or other
insurance upon the Executive in any amount or amounts that it may deem necessary
or appropriate to protect its interest. The Executive agrees to aid the Company
in procuring such insurance by submitting to medical examinations and by
completing, executing and delivering such applications and other instruments in
writing as may reasonably be required by an insurance company or companies to
which any application or applications for insurance may be made by or for the
Company.

ARTICLE 7

OTHER PROVISIONS

7.1 Section 409A.

(a) Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Executive under this Agreement
in connection with a termination of Executive’s employment that would be
considered “non-qualified deferred compensation” under Section 409A of the Code,
in no event shall

 

7



--------------------------------------------------------------------------------

a termination of employment be considered to have occurred under this Agreement
unless such termination constitutes Executive’s “separation from service” with
the Company as such term is defined in Treasury Regulation Section 1.409A-1(h),
and any successor provision thereto (“Separation from Service”).

(b) Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, to the maximum extent permitted by applicable law, any severance
payments payable to Executive under this Agreement shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals). However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A of the Code, and
if Executive is deemed at the time of his Separation from Service to be A
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to the Executive prior to
the earlier of (i) the expiration of the six-month period measured from the date
of Executive’s Separation from Service or (ii) the date of Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this Section
shall be paid in a lump sum to Executive (or Executive’s estate). The
determination of whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by Company in accordance with the terms of Section 409A of
the Code, and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).
Notwithstanding anything in this Agreement to the contrary, to the extent the
Company determines necessary to comply with the requirements of Section 409A of
the Code with respect to any payment under this Agreement, no “Change of
Control” shall be deemed to occur unless and until the event also satisfies the
requirements of a “change in control event” within the meaning of Section 409A
of the Code and applicable regulations. With respect to any of Executive’s
awards of, or relating to, equity of the Company that are outstanding as of the
Effective Date or are granted to Executive in the future (“Awards”), such Awards
shall be administered in a manner that is either compliant with or exempt from
the requirements of Section 409A of the Code, and the Change of Control
definition applicable to such Awards shall, to the extent necessary to comply
with Section 409A of the Code, be limited to an event that satisfies the
requirements of a “change in control event” within the meaning of Section 409A
of the Code and applicable regulations.

(c) Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(B) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct payment
and shall not collectively be treated as a single payment.

 

8



--------------------------------------------------------------------------------

(d) In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement or in any Employer policy with respect to such
payments, in- kind benefits and reimbursements provided under this Agreement
during any tax year of Executive shall not affect in-kind benefits or
reimbursements to be provided in any other tax year of Executive and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
made to Executive as soon as administratively practicable following such
submission in accordance with the Company’s policies regarding reimbursements,
but in no event later than the last day of Executive’s taxable year following
the taxable year in which the expense was incurred. This Section 7.1(d) shall
only apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

7.2 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by courier service,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission or, if mailed or sent by courier
service, on the date of actual receipt thereof, as follows:

 

  (1)   if to the Company, to:       Atwood Oceanics, Inc.       15835 Park Ten
Place Drive       Houston, TX 77084       Attn: General Counsel     (2)   if to
the Executive, to:      

 

     

 

     

 

 

Any party may change its address for notice hereunder by notice to the other
party hereto.

7.3 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements (including but not limited to prior executive agreements), written or
oral, with respect thereto. Notwithstanding the foregoing, this Agreement does
not supersede the Atwood Oceanics, Inc. Restated Executive Life Insurance Plan
(the “Executive Life Plan”), the Executive’s Salary Continuation Agreement under
the Executive Life Plan, any indemnification agreements between Executive and
the Company and any contrary terms under applicable Company equity incentive
plans. The Executive acknowledges and agrees that the Executive shall not be
entitled to participate in any Company severance plans, including, but not
limited to, the Atwood Oceanics, Inc. Change of Control Severance Plan, and
shall not be entitled to severance benefits except as provided in this
Agreement.

 

9



--------------------------------------------------------------------------------

7.4 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof) where the employment of the Executive shall be
deemed, in part, to be performed. Enforcement of this Agreement or any action
taken or held with respect to this Agreement shall be taken in the courts of
appropriate jurisdiction in Harris County, Texas.

7.6 Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by the Executive and may be assigned by the Company only to a
successor by merger or purchasers of substantially all of the assets of the
Company or its affiliates. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes this Agreement by operation of law, or otherwise.

7.7 Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument.

7.8 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

7.9 No Presumption Against Interest. This Agreement has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision arising directly or indirectly herefrom shall be construed against any
party as being drafted by said party.

7.10 No Duty to Mitigate. The Executive shall have no obligation to mitigate
damages suffered as a result of termination of the Executive’s employment with
the Company. The provisions of this Section 7.10 shall survive termination of
this Agreement.

7.11 Resolution of Disputes. If there shall be any dispute between the Company
and the Executive (i) in the event of any termination of the Executive’s
employment by the Company for any reason other than death, or (ii) in the event
of any termination of employment by the Executive or determination of whether
Good Reason existed, then, unless and until there is a final, nonappealable
judgment by a court of competent jurisdiction declaring that such termination by
the Company was for Cause or Disability or that the determination by the

 

10



--------------------------------------------------------------------------------

Executive of the existence of Good Reason was not made in good faith, as the
case may be, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section 3
as though such termination were by the Company without Cause and not for
Disability or by the Executive with Good Reason; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
Section except upon receipt of an undertaking by or on behalf of the Executive
and/or the Executive’s family or other beneficiaries, as the case may be, to
repay all such amounts to which the Executive is ultimately adjudged by such
court not to be entitled.

7.12 Binding Agreement. Subject to Section 7.6, this Agreement shall inure to
the benefit of and be binding upon the Company and its respective successors and
assigns and the Executive and the Executive’s legal representatives.

7.13 Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation and any deductions authorized by
Executive.

7.14 Attorney’s Fees and Costs. If the Company breaches any provision of this
Agreement in any respect, then the Company shall reimburse or advance to the
Executive the funds necessary for payment of costs and expenses, including
attorneys’ fees and disbursements, incurred in connection with any proceeding in
advance of the final disposition of such proceeding incurred by the Executive in
enforcing this Agreement, provided that the Executive shall be entitled to
advancement of Executive’s costs and expenses only upon receipt by the Company
of an undertaking, by or on behalf of the Executive, to repay any such amount so
advanced if it shall ultimately be determined after the case is final and all
appeals have been exhausted (or the election has been made not to file appeals)
by a final judgment or award that the Company has obtained in its favor against
all of Executive’s claims against the Company.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE

 

[NAME] COMPANY ATWOOD OCEANICS, INC. By:  

 

Name:  

 

Title:  

 

 

12